DETAILED ACTION
Application Summary
The examiner acknowledges receipt of arguments and amendments submitted 10/28/2020. Claims 1, 6-7, 13, and 15 are amended. Claims 2, 4, and 16-18 are cancelled. Claim 19 is new. Claims 1, 3, 5-15, and 19 are presently pending for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5-15, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miller et al. (US Patent Application Publication 2016/0235374), hereinafter Miller.
Regarding claims 1, 13, and 15, Miller teaches a body condition predicting device and method carried out by a body condition predicting device configured to predict a condition of a living body (Miller, Abstract, the device is a wearable device such as a watch-shaped device, Fig. 1) to be connected in a communicable manner to a presentation section (Miller, ¶[0082], ¶[0089]) the method and device comprising: a timekeeping section (Miller, ¶[0027], the system keeps track of time of day, which is a timekeeping section), a biological data acquisition section and step configured to 
Regarding claim 5, Miller teaches that the biological data acquisition section acquires the biological data at a plurality of times (Miller, ¶[0050], physiological data is tracked over time); and the collating section collates the biological data using a plurality of sets of biological data acquired by the biological data acquisition section (Miller, ¶[0028], ¶[0044], ¶[0055-56], trend data is used to generate recommendations).  
Regarding claim 6, Miller teaches that the biological data acquisition section acquires the biological data at a plurality of times (Miller, Figs. 2c and 5A, the biological data is acquired over time, therefore there are many data points acquired at a plurality of times), the identifying section identifies a plurality of biological data patterns for use in collation by the collating section (Miller, ¶[0050], patterns of many users are collected and thereby identified for use in collation); the collating section selects one of the identified biological data patterns using the sets of biological data (Miller, ¶[0084-0086], one of these patterns is chosen as similar to the current user and therefore suitable for use as a baseline in the collation process); and the predicting section predicts the drifting over time of the biological data using the biological data pattern selected by the collating section (Miller, ¶[0085], this similar profile is used to predict the drifting over  time of the biological data, for example, when the current user will become dehydrated).  
Regarding claim 7, Miller teaches that the environmental data acquisition section acquires the environmental data at a plurality of times (Miller, ¶[0116]); and the collating section collates the biological data using a biological data pattern or patterns identified 
Regarding claim 8, Miller teaches a pattern generation section configured to generate, using a plurality of biological data patterns associated respectively with the sets of environmental data acquired by the environmental data acquisition section, a biological data pattern for use in collation by the collating section (Miller, Fig. 8, ¶[0084-0086], ¶[0061-62], ¶[0066], correlation between physiological and environmental data; ¶[0085], comparison of one user to another user in physiological reaction to environment; this constitutes collating the biological data using biological data patterns identified by the identifying section; it uses a plurality of sets of environmental data because many environmental measurements have been taken and stored for many users, ¶[0090-0094]; ¶[0116], environmental data is stored related to physiological parameters and used in predictions) .  
Regarding claim 9, Miller teaches that the device is further connected in a communicable manner to an activity data acquisition section configured to acquire activity data representing an activity condition of the living body (Miller, ¶[0040], activity sensors), wherein the biological data pattern or patterns for use in collation by the collating section is further associated with the activity data acquired by the activity data acquisition section (Miller, ¶[0041-42], ¶[0046-47], ¶[0050-51]).  
Regarding claim 10, Miller teaches that the environmental data acquisition section acquires data representing either one or both of temperature and humidity of the environment as the environmental data (Miller, ¶[0027]).  
Regarding claim 11, Miller teaches that the biological data acquisition section acquires data representing at least any one of a skin surface water content, body temperature, and heart rate of the living body as the biological data (Miller, ¶[0027], ¶[0032-33]).  
Regarding claim 12, Miller teaches that the attribute includes at least any one of a physique, age, and gender of the living body (Miller, ¶[0050], ¶[0084], ¶[0086], ¶[0121]).  
Regarding claim 14, Miller teaches a body condition predicting program causing a computer to function as the body condition predicting device according to claim 1, said body condition predicting program implementing the collating section and the predicting section on the computer (Miller, Abstract, ¶[0025], ¶[0030], the correlations, which refers to the prediction program implementing the collating section and predicting section, may be performed within server 140, which is a computer).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miller.
Regarding claim 3, Miller teaches that the predicting section predicts a timing when either a value indicated on the biological data pattern by the biological data or a cumulative amount of this value reaches a prescribed level (Miller, ¶[0057-8], alerter chooses time to give alert to user to give the user time to rehydrate extra before 
Regarding claim 19, Miller teaches that the biological data acquisition section acquires the biological data at a plurality of times (Miller, Fig. 5A, shows data collected over a period of time, therefore at a plurality of times); the identifying section identifies (i) one biological data pattern corresponding to either one or both of the attribute data and the environmental data (Miller, ¶[0024], ¶[0056], ¶[0061], ¶[0066], ¶[0069], ¶[0074], ¶[0085]) and (ii) at least one biological data pattern having properties similar to those of the one biological data pattern (Miller, ¶[0085]; and the collating section (i) selects, from a plurality of sets of biological data patterns identified by the identifying section, a biological data pattern, which has the highest match level for an approximation calculated from a plurality of sets of biological data acquired by the biological data acquisition section, and (ii) uses the selected biological data pattern in collation (Miller, ¶[0084-5], ¶[0121]). Miller teaches comparison of profiles to physiological and environmental baselines or approximations derived from other users or from the user’s own previous data, but does not specify that an approximation curve is used for this .

Response to Arguments
The rejection of the claims under 35 USC 101 has been withdrawn in light of the applicant’s amendments.
Applicant's arguments filed 10/28/2020 have been fully considered but they are not persuasive. The applicant’s argument is that Miller does not teach that the baseline represents change over time in physiological data, or that the baseline is collated with physiological data. However, in previously-cited paragraphs ¶[0027-0028], Miller teaches collection of physiological data and correlation of this data with environmental conditions at the same time; inherent in this teaching is the idea that the biological data pattern will drift over time in accordance with the changes in environment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/Erin M Piateski/Primary Examiner, Art Unit 3792